Dillon, P. J.
(dissenting). I respectfully dissent. As the majority correctly acknowledges, defendant bludgeoned his mother to death with a baseball bat and was indicted for murder in the second degree. The People recommended that defendant be permitted to enter a plea of guilty to the lesser included offense of manslaughter in the first degree, and the court accepted that recommendation. Upon entering his plea of guilty, defendant admitted that he intended to cause his mother’s death. He entered the plea with full knowledge that a maximum sentence of imprisonment for 8Vá to 25 years could be imposed. Nevertheless, County Court imposed a sentence that was less than the statutory maximum. Many, if not all, of the "significant mitigating circumstances” relied upon by the majority were fully taken into account not only when defendant was afforded the opportunity to plead guilty to the lesser included offense but also when the court sentenced defendant to a term of imprisonment significantly less than the allowable maximum.
The majority today substitutes its discretion for that exer*932cised by County Court when it refused to grant defendant the additional benefit of youthful offender treatment (see, People v Locke, 119 AD2d 834). In doing so, the majority accepts as true defendant’s argument that Mrs. Shrubsall’s death was essentially the consequence of her own actions. Unlike People v Cruickshank (105 AD2d 325, affd sub nom. People v Dawn Maria C., 67 NY2d 625), upon which the majority strongly relies, here neither defendant’s statements nor those offered by others on his behalf have been tested by cross-examination and an assessment of credibility by a trier of fact. Instead, they are accepted and relied upon at face value. Moreover, that reliance is somewhat selectively applied to but a portion of the evidence that was before the sentencing court. For example, the majority ignores those portions of the Grand Jury testimony indicating that defendant and his mother enjoyed a harmonious and loving relationship, that defendant has a volatile and sometimes violent temper and that, when initially questioned about his mother’s death, he showed no remorse and told authorities that his mother had been killed by two intruders.
In sum, I find no justification in the record for this court’s substitution of its discretion for that exercised by County Court. Accordingly, I would affirm the judgment of County Court. (Appeal from judgment of Niagara County Court, Hannigan, J.—manslaughter, first degree.) Present—Dillon, P. J., Doerr, Pine, Lawton and Davis, JJ.